DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julia Skoge (Reg. No. 63,431) on 3/5/21.
Claims 16 and 18 of the application has been amended as follows: 
16. The enclosure of claim 8, further comprising fiber management structure disposed in the restricted access region, the fiber management structure being disposed between the termination panel and the [a] splice tray holder.
18. The enclosure of claim 8, wherein the termination panel is mounted within the housing separately from the [a] splice tray holder.
Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or reasonably suggest an enclosure as required by the claims, further comprising a splice tray holder disposed within the restricted access region, the splice tray holder being configured to receive a plurality of splice trays, in combination with the remaining features of the claims.
The most applicable prior art, Hanson et al (US 2016/0091671 Al), addressed in the Office Action mailed 11/2/20, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims. Hanson et al, while illustrating an accommodating space for a splice tray in a second embodiment as seen in Figure 10, fails to disclose or reasonably suggest a splice tray holder as required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA S PEACE/           Primary Examiner, Art Unit 2874                                                                                                                                                                                             	3/5/21